154 P.3d 172 (2007)
211 Or. App. 384
STATE of Oregon, Plaintiff-Respondent,
v.
David BOGGS, Defendant-Appellant.
200401169, A125324.
Court of Appeals of Oregon.
Submitted on Record and Briefs February 2, 2007.
Decided March 14, 2007.
Peter A. Ozanne, Executive Director, Peter Gartlan, Chief Defender, Legal Services Division, and Jennelle M. Barton, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Laura S. Anderson, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN and ORTEGA, Judges.
PER CURIAM.
Defendant pleaded guilty to 14 counts of burglary in the first degree, ORS 164.225, eight counts of theft in the first degree, ORS 164.055, two counts of unauthorized use of a motor vehicle, ORS 164.135, two counts of criminal mischief in the second degree, ORS 164.354, one count of criminal mischief in the first degree, ORS 164.365, and one count of theft in the second degree, ORS 164.045. In exchange for the guilty pleas, the state and defendant agreed that the total determinate sentence imposed on defendant would be a 180-month term of incarceration. The parties appeared in court and presented the agreement. The court agreed to be bound by the terms of the agreement. After the hearing, however, the court entered a judgment imposing a sentence of 206 months of imprisonment. Defendant twice filed motions to correct the judgment, and the court twice entered corrected judgments. Defendant appeals, arguing that neither of the corrected judgments imposes a 180-month term of imprisonment. The state concedes the error and agrees that the sentence should be vacated and that the case should be remanded for resentencing. We agree and accept the concession.
Sentences vacated; remanded for resentencing; otherwise affirmed.